        Case 6:20-cv-00725-ADA Document 44-1 Filed 04/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC, d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,
                                                    Civil Action No. 6:20-cv-00725-ADA
               Plaintiff,                           Civil Action No. 6:20-cv-00726-ADA
                                                    Civil Action No. 6:20-cv-00727-ADA
                       v.                           Civil Action No. 6:20-cv-00728-ADA

HEWLETT PACKARD ENTERPRISE
COMPANY,

               Defendant.


        ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITS

       This matter comes before the Court on Defendant Hewlett Packard Enterprise Company’s

(“HPE”) unopposed Motion Requesting Leave to File Its Surreply Claim Construction Brief In

Excess of 15 Pages (the “Motion”).

       Having reviewed the Motion and finding good cause exists, the Court hereby GRANTS

Defendant’s Motion.

       It is therefore ORDERED that HPE may file a surreply claim construction brief in the

above-captioned cases of up to 21 pages.



ORDERED this ___ day of __________, 2021.



                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
